Citation Nr: 1814053	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  12-10 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to rating in excess of 10 percent for left knee tendonitis with degenerative changes.

2. Entitlement to a rating in excess of 20 percent for left knee instability from May 16, 2017 forward. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013. A transcript of the hearing is associated with the claims files.
.
The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. For the entire period on appeal the Veteran's left knee tendonitis was manifested by complaints of pain, painful motion, limitation of extension to 0 degrees and reoccurring functional flexion better than 45 degrees, with difficulty walking, standing, keeling, lifting and going up and down stairs. 

2. From May 21, 2013 forward, the Veteran's left knee was manifested by moderate instability. 

3. From May 21, 2013 forward, the Veteran's left knee was manifested by moderate instability; but not by severe recurrent subluxation or lateral instability. 
CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for left knee tendonitis with degenerative changes have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5024-5260 (2017).

2. From May 21, 2013 forward, left knee instability was 20 percent disabling. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3. From May 21, 2013 forward the criteria for an evaluation in excess of 20 percent for left knee instability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

During the hearing, the VLJ clarified the issue, explained an increased rating claim and held the file open for 30 days. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Compliance with Prior Remands

The case was most recently remanded in May 2017.  Previously the case was before the Board in September 2014. The case was most recently remanded to obtain additional treatment records and provide the Veteran with a VA examination as to his left knee. In June 2017 correspondence the Veteran was directed to identify and authorize for release any outstanding treatment records via VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs and VA Form 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs. See June 14, 2017 VA correspondence. The Veteran has not completed the required authorization and release of records or identified any outstanding treatment records. VA treatment records from October 2014 to April 2017 have been associated with the claims file. Additionally, the Veteran was afforded a VA examination in May 2017 addressing his left knee. As such the Board finds there has been substantial compliance with the prior remands.

III. Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. § Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings, and the applicability of staged ratings will be considered herein, as discussed in greater detail below. Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

However, concerning disabilities of the knee, separate evaluations under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension), may be assigned for disability of the same joint. VAOGCPREC 9-2004, 69 Fed. Reg. 59990.  Further, a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14. However, any such separate rating must be based on additional disabling symptomatology. In other words, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).
The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

IV. Increased Rating

The Veteran contends he is entitled to an increased rating for his service connected left knee tendonitis with degenerative changes. As noted above, a September 2017 rating decision granted service connection for left knee instability rated at 20 percent from May 16, 2017 forward. The Veteran's left knee disability is rated at 10 percent under 38 C.F.R. § 4.71a Diagnostic Code 5024-5260. The Veteran's left knee instability is rated at 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran's left knee has been rated under Diagnostic Code 5024-5260, covering tenosynovitis and limitation of flexion. Under Diagnostic Code 5024, tenosynovitis is rated based on limitation of motion of affected parts, as arthritis, degenerative, expect gout which will be rated under diagnostic code 5002. As such, the Veteran's left knee disability will be rated based on the Diagnostic Code concerning limitation of motion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5024-5260. The Board will begin with the Diagnostic Code covering limitation of flexion, but all potentially applicable rating criteria will be considered.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion. 38 C.F.R. § 4.71a, Plate II. Diagnostic Code 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees. Id. A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees. Id.

Under Diagnostic Code 5257, the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively. C.F.R. § 4.71a, Diagnostic Code 5257 (2017).

The evaluation under Diagnostic Code 5024-5260 contemplates particular pathology productive of painful motion. Also, it is consistent with limitation of flexion to 45 degrees, in order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that an increased rating in excess of 10 percent for Veteran's left knee tendonitis is warranted. At different times during this appeal the Veteran has stated that his left knee is manifested by ongoing pain, limited motion, instability at times, difficulty walking, standing, kneeling, bending, lifting and going up and down stairs. The Veteran is competent to testify to such lay observable symptomatology, and these statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his left knee disability during the appeal.

The Veteran was afforded a VA examination in February 2010. The examiner noted the Veteran reported ongoing left knee pain, which is daily and constant. See February 2010 VA examination. The examiner noted the Veteran reported regularly wearing a brace, and using a cane for walking. He reported difficultly walking prolonged distances, kneeling, and climbing stairs. Examination of the left knee noted tenderness, with muscle strength of 4/5. Range of motion testing noted flexion to 100 degrees, with pain at 100 degrees and extension to 0 degrees, with pain at 0 degrees. Repetitive use testing noted no additional loss of motion. There was no instability of the knee or subluxation. Lachman, McMurray and drawer sign testing were all negative. There was no functional loss with use, and no additional functional impairments due to pain, weakness, fatigue, lack of endurance, incoordination or flare-ups. Imaging noted a normal left knee. The examiner found no effect on the Veteran's usual occupation or daily activities. 
Then, the Veteran was afforded a VA examination in September 2012. The examiner noted left knee tendonitis. See September 2012 VA examination. Flare-ups were noted and were reduced with cortisone shots. Range of motion testing noted left knee flexion to 100 degrees, with pain and extension to 0 degrees, with no evidence of painful motion. After repetitive use flexion was to 100 degrees and extension to 0 degrees. No functional loss or pain on palpation was noted. Muscle strength testing was normal. There was no evidence of recurrent patellar subluxation or dislocation and joint stability testing was normal. It was noted the Veteran regularly uses a cane due to ongoing knee pain. Imaging noted no patellar subluxation or any significant diagnostic findings. The examiner found that the Veteran's left knee tendonitis did not impact his ability to work.   

Next as a result of the May 2017 Board remand, the Veteran was afforded a VA examination in May 2017. The examiner noted left knee tendinosis and osteoarthritis. See May 2017 VA examination.  The Veteran reported pain in his knee that is worse with prolonged walking and cold weather. The Veteran denied flare-ups or functional loss. Range of motion testing noted flexion to 100 degrees, and extension to 0 degrees, with pain. Evidence of pain on weight bearing was noted as was tenderness and palpation. Evidence of pain was noted on passive range of motion testing, and in non-weight bearing. On repetitive use testing no additional functional loss was noted. Muscle strength testing was normal, and no muscle atrophy or ankylosis was noted. Left knee joint stability testing noted medial instability of 2+ (5 to 10 millimeters (mm)) and lateral instability of 2+ (5 to 10 mm). Regular use of a cane was noted. Imaging noted degenerative changes and left knee tendonitis. The examiner noted that the Veteran's left knee disability impacts his current employment status, in that he is unable to perform physical work. 

There is no evidence that the VA examiners were not competent or credible, and as the examination reports were based on accurate facts and objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's left knee disability during the period on appeal. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records have been associated with the claims file. May 2009 treatment records note worsened left knee pain, with locking and catching. See May 22, 2009 VA treatment records. No edema, or effusion was noted. McMurray's testing was positive. Lachman's and anterior/posterior drawer testing were negative. Range of motion was from 5 degrees to 80 degrees with pain. November 2009 treatment records note the Veteran was given cortisone injections for knee pain. See November 4, 2009 treatment records. January 2010 treatment records note an MRI of the left knee noted no evidence of a meniscal tear. Range of motion testing was from 0 to 130 degrees, with a stable joint. See January 29, 2010 VA treatment record. In February 2010 the Veteran reported his knee pain worsened with kneeling and manual labor, and range of motion testing was from 0 to 125 degrees, with noted stability and a normal reflex exam. See February 8, 2010 VA treatment record. July 2010 treatment records note flexion to 90 degrees and extension to 0 degrees, with pain on both, no erythema or warmth of knee was noted. See July 26, 2010 VA treatment record. September 2010 treatment records note ongoing knee pain, and the Veteran continues to wear a left knee brace, range of motion was from 0 to 110 degrees, with stable to varus and valgus stress. See September 24, 2010 VA treatment record. In August 2011 treatment records note the Veteran reported knee instability, and increased pain with prolonged standing, walking and bad weather. See August 1, 2011 VA treatment record. In March 2014 a left knee MRI noted no evidence of a meniscal tear and the ACL, PCL, MCL and LCL were all unremarkable. See March 25, 2014 VA treatment record.

Based on the lay and medical evidence of record the Board finds that the Veteran's left knee disability does not more nearly approximate the level of severity contemplated by an increased 20 percent rating, as at no point during the period on appeal has the evidence shown that a 20 percent rating is warranted. The Board notes the Veteran's contentions regarding his ongoing knee pain, instability at times, limited motion, and difficulty walking, standing, kneeling, lifting and going up and down stairs. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation. The current evaluation contemplates pain on motion, and it also consistent with limitation of flexion to 45 degrees. The VA examinations noted flexion to 100 degrees and extension to 0 degrees, with pain at times. Additionally, VA treatment records note range of motion for flexion ranging from 80 to 130 degrees and for extension ranging from 0 to 5 degrees. Lastly, the VA examination in May 2017 noted flexion to 100 degrees degrees with pain, and extension to 0 degrees with pain. Evidence of pain on weight bearing was noted with tenderness and palpation, pain was also noted on passive range of motion testing and in non-weight bearing. As such based on the evidence of record an increased 20 percent rating is not warranted. 

A 20 percent rating is warranted when flexion is limited to 30 degrees. There is no indication that the Veteran's left knee flexion during this period on appeal was limited to 30 degrees or less. Even when considering pain and repetitive motion at no point during the appeal has the Veteran's left knee reflected such. Rather the evidence of record during the appeal consistently shows left knee flexion to better than 80 degrees, which is well above the limitation of motion required for a 20 percent rating based on limitation of flexion. Thus an increased rating based on limitation of flexion is not warranted.

From May 16, 2017 forward, the Veteran has been rated at 20 percent for left knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257. As noted above, herein, the Board has granted a 20 percent rating for left instability from May 21, 2013 forward. Under Diagnostic Code 5257, the criteria for impairment of the knee other than ankylosis, 10, 20, and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or instability, respectively. C.F.R. § 4.71a, Diagnostic Code 5257 (2017). The VA examination in May 2017 noted left knee joint instability on objective testing with medial instability of 2+ (5 to 10 mm) and lateral instability of 2+ (5 to 10 mm). Additionally, VA treatment records have noted the Veteran's reported left knee instability at times, and the Veteran has a times worn a left knee brace. However, the Board finds the VA treatment records, examinations and objective testing outweigh the Veteran's subjective reports of instability. Here, there is no reliable evidence of instability of the left knee prior to May 21, 2013.  On the February 2010 VA examination the examiner noted no objective indications of left knee instability or subluxation, with Lachman's McMurray and drawer sign testing all were negative. The VA examination in September 2012 noted no evidence of recurrent patellar subluxation or dislocation and joint stability testing was normal. Prior to May 21, 2013, there were no objective indications of left knee instability, and as such a separate rating for instability is not warranted.  The Board notes at times the Veteran's reported feelings of knee instability; however objective measures of left knee instability testing were all normal prior to May 16, 2017. The Board finds the specific clinical testing performed at the VA examinations which reflected no left knee instability prior to May 16, 2017 are of greater probative value than the Veteran's assertions of occasional left knee instability. Although there was no objective evidence of instability prior to May 16, 2017, the Veteran's testimony is evidence and must be considered, the May 2017 VA examination merely confirmed the sworn lay evidence, presented in the May 2013 hearing.  In May 2013 the Veteran testified to ongoing left knee instability and use of a left knee brace. As granted herein the Board finds from May 21, 2013 forward a separate rating for left knee instability is warranted. A 20 percent rating for knee instability is warranted based on moderate instability from May 21, 2013 forward. 

An increased 30 percent rating is not warranted for left knee instability during the appeal. An increased 30 percent rating for knee instability is warranted for severe recurrent subluxation or lateral instability. However, the evidence of record does not indicate severe recurrent subluxation or lateral instability. VA treatment records note occasional reports of knee instability, and objective testing from May 16, 2017 forward noted medial instability of 2+ (5 to 10 mm) and lateral instability of 2+ (5 to 10 mm). As such the Board finds an increased 30 percent rating for left knee instability is not warranted as there is no evidence of severe recurrent subluxation or lateral instability. 

No additional higher or alternative ratings under different Diagnostic Codes for the left knee can be applied during this period. For the purposes of Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)). As the Veteran is able to move his left knee, it is clearly not ankylosed. The Veteran was at no point during this period noted to have a limitation of extension to 5 degrees or more. 38 C.F.R. § 4.71a, Diagnostic Code 5261. In addition under Diagnostic Codes 5258, 5259 and 5262, there is no medical or lay evidence of dislocated semilunar cartilage, removal of the semilunar cartilage, or nonunion or malunion or the tibia or fibula. 38 C.F.R. § 4.71a, DC 5258, 5259, 5262.  VA examinations noted normal testing and no meniscus abnormalities associated with the left knee. Further, while evaluations under DC 5262 may be based in part upon a knee disability, the underlying impairment must be related to damage to the bones of the lower leg. No tibia or fibula impairment of the right lower extremity is shown by the evidence during the appeal period, so DC 5262 is not for application. 38 C.F.R. § 4.71a. The Veteran does not have a scar associated with his left knee disability that is unstable, painful, limits the motion of the affected joint, or covers an area exceeding 144 square inches, and therefore a separate compensable rating for a scar is not warranted. 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. Here, the Veteran has at times reported flare-ups and the VA examiners found that repetitive use on range of motion testing at times did result in additional loss of function or range of motion. However, even taking this into consideration there is no evidence of limitation of motion warranting a higher rating, and as such a higher rating is not warranted on this basis.

Additionally, the Board notes that the Veteran has not raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 
28 Vet. App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).  The Board finds that the Veteran's representative's recitation of the provisions of 38 C.F.R. § 3.321 (2017) in a January 2017 brief without reference to relevant evidence does not standing alone raise additional issues for the left knee disability addressed herein. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's service-connected left knee disability, and a rating in excess of 20 percent for left knee instability from May 16, 2017 forward. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.


ORDER

Entitlement to a rating in excess of 10 percent for left knee tendonitis with degenerative changes is denied.

Entitlement to a 20 percent rating for left knee instability effective May 21, 2013, is granted.

Entitlement to a rating in excess of 20 percent from May 21, 2013 forward, for left knee instability is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


